DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on 12/8/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                           
Response to Arguments
The applicant's arguments in the appeal brief filed on 12/8/2021 have been fully considered, and without conceding the propriety of those arguments, the examiner is providing this office action utilizing the same prior art with a more detailed articulation of 
Regarding Claim 1, Applicant argues the structural configuration of the claimed rotation driving part which is configured to rotate the electric wire holding part holding the electric wire in a specific direction is not taught by the prior art cited, combined Katou/Mullin.  Examiner respectfully disagrees and notes that Katou discloses a wire twist straightening device (1), Para [0025], Ln 2.  Thus Katou discloses a wire with a twist, a reason to remove the twist and an apparatus for removing the twist as well as a method for using the apparatus.  Katou further discloses the rotation of the apparatus for removing the twist (Fig.s 2 & 3 disclose the rotating elements (21) & (22) which rotate about supports (210) & (220), respectively, and which also rotate about their supports (311) & (312), providing a rotation in the untwist direction).  Katou further discloses a wire straightening device (6) and a wire driving part (7).  Examiner further notes that, as stated in the rejection below, while Katou is silent to a rotation driving part, Mullin teaches this element (60), comprising a driving element (66) and a plurality of straightening rollers (62A) & (62B), within the rotating element (64).  As stated below, the combination of Katou and Mullin, modifying Katou to replace wire straightening element (6) with the rotation element (60) as taught by Mullin is appropriate.  Katou discloses a need for a rotating untwist element (1) (as illustrated in Fig.s 2 & 3) and a need for further straightening the wire, after removing the twist, thus disclosing a need to improve the untwist element.  Substitution of the straightening element (6) as disclosed by Katou, with the rotating straightening element (60) as taught by Mullin fulfills this need.
Applicant further argues “rotation driving part rotating [an] electric wire holding part. Office Action, page 5 ("Katou is silent to a rotation driving part.") Thus, Katou cannot possibly disclose the "rotation driving part" having the specific configuration recited in claim 1.”  This is a specious argument, as the Office Action states the admitted disclosure of the primary prior art reference. 
Applicant further argues that Mullin teaches “direction perpendicular to a winding direction of the wire source [sic] reel 32”.  Examiner respectfully disagrees and notes Mullin only teaches the rotation about the axis of the wire (Para [0011], Ln 11-13).  Applicant further argues that perpendicular is not equivalent to reverse.  Examiner notes that the instant application makes no such statement and that if Applicant wishes to claim this limitation, it may be be considered new matter. 
Applicant further argues that Mullin is silent to “mention of any twisting in the wire”.  Examiner notes that Mullin is relied upon to teach a rotating element and not a wire straightening device comprising an untwisting element, which is disclosed as stated above and in the rejection below. 
Applicant further argues that since Katou discloses a means of “addressing wire twist”, no modification of Katou to include an additional rotating element to remove twist would be proper.  Examiner respectfully disagrees and notes that, as stated above, and in the rejection below, Katou does discloses the untwisting element (1) does not sufficiently remove the undesired deformation of the wire and thus requires the additional element (6) to do so.  The disclosure allows for further manipulation of the wire to remove undesired deformation, therefore, substitution of the wire straightening element (6) of Katou, with the rotating straightening element (60) as taught by Mullin is proper, being within the scope of the Katou disclosure and would work to both straighten and further untwist any deformation in the wire. 
Applicant further argues that the disclosure of Katou of “the wire length adjusting apparatus 10 does not need to include an extensive mechanism for rotatably supporting the bobbin 90, and thus is a relatively simple device” precludes any combination or modification of Katou with Mullin.  Examiner respectfully disagrees, for the reasons stated above. 
Applicant further argues that since Mullin is silent to a twist in the wire, modification of Katou with Mullin is impermissible hindsight.  Examiner respectfully disagrees and notes, as stated above and in the rejection below, Mullin is relied upon to teach the rotating element for straightening the wire, and Katou discloses a need for additional action to remove undesired deformation, as stated above. 
Applicant further argues that “there is nothing in the record to support a finding that the rotation device would be arranged as claimed”.  Examiner respectfully disagrees and notes the case for obviousness made above and in the rejection below provides motivation for the combination and that the rejection is therefore proper. 
Regarding Claim 17, Applicant argues that Katou fails to disclose the wire passing through the center of an inlet.  Examiner respectfully disagrees and notes that Fig 1 of Katou clearly illustrates the wire passing through the center of the inlet (300) as it leaves the inlet (300) from above to pass between the rollers (21) and (22). 
Regarding Claim 3, Applicant argues that Hampson fails to disclose a rotation driving part.  Examiner notes this is a specious argument since combined Katou/Mullin is relied upon the teach the rotation driving part, as stated above and in the rejection below, and Hampson is relied upon to teach the rotation of the electric wire holding part to rotate a number of rotations based upon the target withdrawal length.  Examiner further notes, as stated in the rejection below, Hampson teaches the rotation of the electric wire holding part is determined by the preselected ratio between the driving and driven elements of the roller drive mechanism, (204) & (208) (as illustrated in Fig 3) and by bevel gear train (210) & (212) (as illustrated in Fig 2), and that the rotation would result in the target withdrawal length of wire being withdrawn from the reel (38). 
Regarding Claim 5, Applicant argues, again, that Hampson fails to teach the limitations of Claim 5, for the reasons stated in support of the argument of Claim 3.  Examiner respectfully disagrees, for the reasons states in support of the rejection, as stated above. 
Regarding Claim 7, Applicant argues Applicant argues, again, that Hampson fails to teach the limitations of Claim 7, for the reasons stated in support of the argument of Claims 3 & 5.  Examiner respectfully disagrees, for the reasons states in support of the rejection, as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katou (US 2016/0354820), hereinafter Katou, in view of Mullin, et alia (US 2012/0171382) hereinafter Mullin. 
Regarding Claim 1, Katou discloses an electric wire straightening device (6) (Para [0026], Ln 3; as illustrated in at least Fig 1 ). Katou further discloses an electric wire holding part ( 1) holding an electric wire (9) having been withdrawn from a non-rotating electric wire reel (90) (Para [0028], Ln 4-6) as a predetermined accommodation (Para [0028], Ln 2) place along a central axis direction of the 
non-rotating electric wire reel but allowing the electric wire to be withdrawn from the predetermined accommodation place (as illustrated in at least Fig 1 ), wherein a twist in the twist direction occurs in the held electric wire between the accommodation place and the electric wire holding part while the electric wire is being withdrawn from the non­rotating electric wire reel (Para [0030], Ln 2-4; Examiner notes that Katou teaches the wire [9] twists as it is unwound from the electric wire reel [90]). 
Katou further discloses wherein the electric wire holding part (1) is provided with a first roller (21) that is rotatable around a first rotation shaft (220) crossing a withdrawal direction of the held electric wire (24) withdrawn from the electric wire holding part (1) and a second roller (22) that is rotatable around a second rotation shaft (210) parallel to the first rotation shaft (220) (as illustrated in at least Fig 2) (Examiner notes that the axes [201] & [202] of the shafts [21 0] & [220], respectively, are shown to be parallel in Fig 3 and the roller [22] & shaft [220] are connected to the support [30] by the pin element [3221], thus allowing it to rotate around the common axis of the roller supports [321] & [311], to be substantially parallel to the roller [21] & shaft[21 0]), wherein the second rotation shaft (201) is provided separably from the first
rotation shaft (220) and biased toward the first rotation shaft (as illustrated in at least Fig 2), so that an outer periphery of the second roller is provided to be pressed against an outer periphery of the first roller (as illustrated in at least Fig 2; Examiner notes that the outer peripheries of the rollers are illustrated to be in contact with the wire and not each other, how ever screw [3224] is provided to adjust the relative position of the first roller [21] with respect to the second roller [22], thus providing the capability of contact between the outer peripheries of both rollers), wherein the first (21) and second (22) rollers are configured to clamp the held electric wire between the outer peripheries of the pair of rollers first and second rollers (as illustrated in at least Fig 2), and 
wherein the first and second rollers are further configured to rotate in the untwist direction reverse to the winding direction of the electric wire while clamping the electric wire to straighten the electric wire (Para [0011], Ln 14-17; as illustrated in at least Fig 1). 
Examiner notes that Katou is not explicit to the wire being electric wire, but a skilled Artisan would recognize that a property of metal is that it may be drawn into a wire, metal is known to conduct electric current and the ref ore, wire may be used as a synonym for electric wire. Katou is silent to a rotation driving part.  Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Mullin also teaches a wire straightening device. Mullin further teaches an electric wire holding part (60) (Para [0011], Ln 6; as illustrated in at least Fig 1 ), the electric wire holding part (60) being provided rotatably together with the held electric wire (24) around an axis of the held electric wire (24) (Para [0011], Ln 13-15); and a rotation driving part (66) (Para [0011], Ln 15; as illustrated in at least Fig 1) rotating the electric wire holding part (60) and the held electric wire (24) in an untwist direction reverse to a twist direction around the axis of the held electric wire (24) (as illustrated in at least Fig 1), wherein the rotation driving part (64) (as illustrated in at least Fig 1) rotates the electric wire holding part (60) holding the electric wire (24) while the wire (24) is being withdrawn from the electric wire reel (34) in a direction, as the untwist direction, reverse to a winding direction of the electric wire in the electric wire reel (as illustrated in at least Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in order to both remove the twist caused by withdrawing the electric wire from the non-rotating predetermined accommodation place and straighten the held electric wire in one device
Examiner notes Katou does discloses the untwisting element (1) does not sufficiently remove the undesired deformation of the wire and thus requires the additional element (6) to do so.  The disclosure allows for further manipulation of the wire to remove undesired deformation, therefore substitution of the wire straightening element (6) of Katou with the rotating straightening element (60) as taught by Mullin substituting would not teach away and within the scope of the Katou.
Examiner notes the limitation "a pair of rollers that are rotatable around a rotation axis crossing a withdrawal direction of the electric wire" (Claim 1, Ln 16-17) has been interpreted to mean each roller rotates about a separate rotation axis, both of which cross a withdrawal direction of the electric wire, consistent with the disclosure (Fig.s 1 & 3). 
Regarding Claim 17, the combination of Katou and Mullin teaches all elements of claimed invention as stated above. Katou further discloses an inlet port (300) (Para [0048], Ln 12-13; as illustrated in at least Fig 2) of the electric wire holding part (1) provided on a side of the accommodation place is formed into a wide mouth shape spreading outwardly in the electric wire holding part, and the electric wire is held on an axis passing through a center of the inlet (as illustrated in at least Fig 1). 
Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katou, in view of Mullin and Hampson (US 2,752,956) hereinafter Hampson. 
Regarding Claim 3, the combination of Katou and Mullin teaches all elements of claimed invention as stated above. Katou further discloses a wire straightening and cutting device, wherein a scale cutter (7) & (8) withdrawing out (Para [0025], Ln 1 & 5-7) the electric wire (9) while measuring a withdrawal length (Para [0025], Ln 6-7 & Para [0039], Ln 5-7) from the electric wire holding part ( 1) is disposed on a downstream side of the electric wire holding part (1) (as illustrated in at least Fig 1), and cutting the electric wire when the withdrawal length reaches a target withdrawal length (Para [0025], Ln 5-7). Katou is silent to the rotation driving part. 
Hampson teaches a wire straightening device wherein the rotation driving part (48) acquires the target withdrawal length from the scale cutter (46), and rotates the electric wire holding part (36) at a number of rotations based on the target withdrawal length (Col 3, Ln 27-31 describes the electric wire holding part [(36)] and scale cutter [(46)] both connected to the rotation driving part [(48)] and withdrawing the electric wire [(40)] until cut simultaneously, therefore, number of rotations of the electric wire holding part [(36)] is based on the predetermined wire length). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Katou and Mullin combination to utilize Hampson’s rotation driving part and scale cutter to effectively withdraw and simultaneously cut a measured length of electric wire. 
Regarding Claim 5, the combination of Katou, Mullin and Hampson teaches all elements of claimed invention as stated above and Hampson further teaches wherein the scale cutter (46) repeatedly executes withdrawing from the electric wire holding part (36) and cutting (Col 2, Ln 46-47 describes the operation of withdrawing the electric wire and cutting continuously, which implies repeated operations), and 
wherein the rotation driving part ( 48) acquires the target withdrawal length when withdrawing and cutting were executed by the scale cutter ( 46) at a previous time, and before withdrawing and cutting is executed by the scale cutter (46) at a present time, rotates the electric wire holding part (36) at the number of rotations based on the target withdraw al length (Col 3, Ln 27-31 describes the electric wire holding part [(36)] and scale cutter [(46)] both connected to the rotation driving part [(48)] and withdrawing the electric wire [(40)] until cut simultaneously, therefore, number of rotations of the electric wire holding part [(36)] is based on the predetermined wire length). 
Regarding Claim 7, the combination of Katou, Mullin and Hampson teaches all elements of claimed invention as stated above and Hampson further teaches wherein the scale cutter (46) repeatedly executes withdrawing from the electric wire holding part (36) and cutting (Col 2, Ln 46-47 describes the operation of withdrawing the electric wire and cutting continuously, which implies repeated operations), and 
wherein the rotation driving part ( 48) preliminarily acquires the target withdraw al length for performing withdrawing and cutting executed by the scale cutter ( 46) in present time (this is disclosed by Hampson [Col 2, Ln 46-47] stating the operation is continuous and the ref ore the target withdraw al length must be acquired prior to withdrawing and cutting), and 
bet ore or while withdrawing (this is disclosed by Hampson [Col 3, Ln 27-31] stating the rotation driving part [(48)] is connected to both scale cutter [(46)] withdrawing the electric wire and the electric wire holding part [(36)] which would necessarily both operate at least during withdraw al of the electric wire), 
rotates the electric wire holding part (36) at the number of rotations based on the target withdraw al length (Col 3, Ln 27-31 describes the electric wire holding part [(36)] and scale cutter [(46)] both connected to the rotation driving part [(48)] and withdrawing the electric wire [(40)] until cut simultaneously, therefore, number of rotations of the electric wire holding part [(36)] is based on the predetermined wire length). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725